NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENNIS RUSSELL HOOPER,                          No. 17-35674

                Plaintiff-Appellant,            D.C. No. 6:17-cv-00031-MC

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT; COOS-
CURRY HOUSING AUTHORITY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Dennis Russell Hooper appeals pro se from the district court’s judgment

dismissing his action alleging, among other claims, violations of the Americans

with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627
F.3d 338, 341 (9th Cir. 2010). We may affirm on any ground supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

      Dismissal of Hooper’s ADA claims was proper because Hooper failed to

allege facts sufficient to show that defendants discriminated against Hooper due to

his disability, or denied Hooper any public accommodations because of his

disability. See Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002) (elements of

a Title II ADA claim); see also Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th

Cir. 2007) (elements of a Title III discrimination claim).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                  17-35674